MARY'S OPINION HEADING                                           




NO. 12-01-00257-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



GARY EUGENE HILL,§
	APPEAL FROM THE 273RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

ELIZABETH DENISE SHOFNER,
APPELLEE§
	SHELBY COUNTY, TEXAS




MEMORANDUM OPINION (1)
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected his appeal on September 19, 2001.  Thereafter, the record was filed on December 7, 2001,
making Appellant's brief due on or before January 7, 2002.  When Appellant failed to file his brief
within the required time, this Court notified him on January 15, 2002, that the brief was past due,
and it warned that if no response explaining the delay were received by January 25, 2002, the appeal
would be dismissed for want of prosecution under Tex. R. App. P. 42.3(b).  On January 28, 2002,
Appellant filed a motion to extend the time for filing his brief, but failed to pay the required filing
fee.  By letter dated January 28, 2002, Appellant was requested to pay the required filing fee on or
before February 7, 2002.  The fee was not paid by the stated deadline, and Appellant's motion was
overruled on February 12, 2002.
	On February 20, 2002, Appellant filed a second motion for extension of time to file his brief. 
The motion was granted, and the time for filing Appellant's brief was extended to March 22, 2002.
On April 1, 2002, Appellant filed a third motion for extension of time to file his brief, which was
granted.  However, by letter dated April 11, 2002, this Court notified Appellant that he would receive
no further extensions for filing his brief.  When Appellant failed to file his brief within the required
time, this Court notified him on May 14, 2002 that the brief was past due, and it warned that if no
response explaining the delay were received by May 24, 2002, the appeal would be dismissed for
want of prosecution under Tex. R. App. P. 42.3(b).  As of June 11, 2002, Appellant has neither
tendered his  brief nor otherwise responded to this Court's notice.  Accordingly, Appellant's appeal
is dismissed for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3(b).

Opinion delivered June 12, 2002.
Panel consisted of Worthen, J., and Griffith, J.


















(DO NOT PUBLISH)


1.  See Tex. R. App. P. 47.1.